Exhibit 10.1
 
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”), dated as of July 26, 2018, is
entered into among Rokk3r Labs LLC, a Florida limited liability company (the
“Company”), Rokk3r Inc., a Nevada corporation (the “Target Company”), and 10X
Capital Management Limited (the “Purchaser”).


WHEREAS, the Target Company has authorized the sale and issuance of up to
4,687,500 shares of Series B Convertible Preferred Stock, $0.0001 par value per
share (the “Series B Preferred Stock”), with the rights and restrictions set
forth in the Certificate of Designation of Preferences and Rights of Series B
Convertible Preferred Stock of the Target Company (the “Certificate of
Designation”); and


WHEREAS, subject to the terms and conditions set forth herein, the Target
Company wishes to issue and sell to the Purchaser, and the Purchaser wishes to
purchase from the Target Company, 3,906,250 shares of Series B Preferred Stock
in the aggregate in the Initial Closing and the Monthly Closings (both terms as
defined below) in exchange for the consideration, and up to an additional
781,250 shares of Series B Preferred Stock in the Final Closing (as defined
below); and


WHEREAS, as a condition and inducement to the Purchaser completing the purchase
of the Securities (as defined below), the Company agrees to pledge certain
collateral to the Purchaser as security interest against the payment and
performance of the Target Company of its obligations under this Agreement and
the Securities pursuant to that certain Security and Pledge Agreement dated as
of the date hereof.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


1. Definitions. Capitalized terms not otherwise defined in this Agreement will
have the meanings set forth in this Section 1.


1.1 “Commitment Period” means that period of time beginning on the date of the
Initial Closing and ending on the earlier of (i) the four-month anniversary
following the date of the Initial Closing, or (ii) the Purchaser’s purchase of
an aggregate of 3,906,250 shares of Series B Preferred Stock under the Initial
Closing and all Monthly Closings.


1.2 “Committed Securities” means a minimum of 781,250 shares of Series B
Preferred Stock at a purchase price of $0.64 per share, up to an aggregate of
3,906,250 shares of Series B Preferred Stock under the Initial Closing and all
Monthly Closings.


1.3 “Monthly Basis” means on or about the monthly anniversary of the date of the
Initial Closing during the Commitment Period, as set forth on Schedule 1.


1.4 “Optional Securities” means up to 781,250 additional shares of Series B
Preferred Stock at a purchase price of $0.64 per share under the Final Closing.
 

--------------------------------------------------------------------------------



 
1.5 “Person” means any individual, corporation, limited liability company,
trust, joint venture, association, company, limited or general partnership,
unincorporated organization or other entity.


1.6 “Securities” means the shares of Series B Preferred Stock issued to the
Purchaser pursuant to this Agreement, including any shares issued at the Initial
Closing, Monthly Closings and Final Closing.


1.7 “Securities Act” means the Securities Act of 1933, as amended.


2. Purchase and Sale of Securities.


2.1 The Target Company has, prior to the Initial Closing (as defined below),
authorized (a) the sale and issuance of up to 4,687,500 shares of Series B
Preferred Stock and (b) the reservation of shares of Common Stock of the Target
Company, par value $0.0001 per share for issuance upon conversion of such shares
of Series B Preferred Stock.


2.2 The Purchaser agrees to purchase at the Initial Closing and the Target
Company agrees to sell and issue to the Purchaser at the Initial Closing,
781,250 shares of Committed Securities, as set forth on Schedule 1, at a
purchase price of $0.64 per share.


2.3 On a Monthly Basis, in the absence of a material adverse change to the
Target Company’s business, operations or financial condition, the Purchaser
agrees to purchase and the Target Company agrees to sell and issue to the
Purchaser a minimum of 781,250 shares of Committed Securities (any such amount
of Committed Securities to be determined by the Purchaser in its sole
discretion, provided that the Purchaser is required to purchase at least 781,250
shares of Committed Securities as set forth on Schedule 1), at a purchase price
of $0.64 per share (each a “Monthly Closing”). In the event Purchaser becomes
aware of a material adverse change to the Target Company’s business, operations
or financial condition, Purchaser shall promptly notify the Target Company in
writing, and Target Company will have 30 days after notification to correct to
Purchaser’s satisfaction the material adverse change, upon which, Purchaser’s
Monthly Closing commitment will resume.


2.4 After the Commitment Period has ended and not later than six (6) months
after the date of the Initial Closing, the Purchaser may, but shall not be
obligated to, purchase from the Target Company, and the Target Company agrees to
sell and issue to the Purchaser in a single Closing, any or all of Optional
Securities not previously purchased by the Purchaser, at a purchase price of
$0.64 per share (the “Final Closing”).


3. Closing.


3.1 The term “Closing” shall apply to each closing with respect to a purchase of
Series B Preferred Stock as contemplated hereby unless otherwise specified.
 
2

--------------------------------------------------------------------------------



 
3.2 The initial purchase and sale of Committed Securities in return for the
consideration paid by Purchaser will take place remotely via the exchange of
documents and signatures on the date of this Agreement, or at such other time
and place as the Target Company and the Purchaser agree upon orally or in
writing (which time and place are designated as the “Initial Closing”).  For all
Monthly Closings, the purchase and sale of Securities in return for the
consideration paid by Purchaser will take place remotely via the exchange of
documents and signatures on a Monthly Basis, consistent with Schedule 1, or at
such time and place as the Target Company and the Purchaser agree upon orally or
in writing. For the Final Closing, the purchase and sale of Securities in return
for the consideration paid by Purchaser will take place remotely via the
exchange of documents and signatures at such time and place as the Target
Company and the Purchaser agree upon orally or in writing.


3.3 All purchases and sales made at each Closing shall be made on the terms and
conditions set forth in this Agreement, and (i) the representations and
warranties of the Company and the Target Company set forth in Section 8 hereof
shall be deemed to be made as of the date of each such Closing and the Target
Company shall update any disclosures thereof, and (ii) the representations and
warranties of the Purchaser in Section 9 hereof shall be deemed to be made as of
the date of each such Closing.


3.4 Immediately after each Closing, the parties agree that Schedule 1 will be
amended to list the number of Securities purchased and issued to the Purchaser
hereunder at each Closing.  The Target Company will furnish to the Purchaser
copies of the amendments to Schedule 1 referred to in the preceding sentence.


3.5 At each Closing, the Purchaser will deliver the consideration to the Target
Company applicable to such Closing, and the Target Company will deliver to the
Purchaser a stock certificate in return for the respective consideration.


4. Terms of the Securities. The terms of the Securities are as set forth in the
Certificate of Designation for the Series B Convertible Preferred Stock.


5. Security. The obligations of the Target Company in the Securities shall be
secured by the Company’s Portfolio Investments as defined in Exhibit A attached
hereto and as provided for pursuant to the Security and Pledge Agreement. 
Portfolio Investments and the security interest shall not be transferred or
assigned by the Company, unless permitted by the Security and Pledge Agreement.


6. Covenants.


6.1 Use of Proceeds.  The Target Company shall use the proceeds from the
issuance of the Securities solely for the operations of its business and for
working capital purposes, and not for (i) any personal, family or household
purpose, or (ii) the repayment of indebtedness for borrowed money, redemption or
repurchase of securities, or payments to employees other than regular salaries,
relocation expenses and reimbursements for costs incurred on behalf of the
Target Company in the ordinary course of business.
 
3

--------------------------------------------------------------------------------



 
6.2 Sufficient Securities.  The Target Company shall take or cause to be taken
all actions necessary to assure that there exist sufficient shares of Securities
to permit the full and complete issuance of the Securities contemplated
hereunder.


7. Additional Agreements.


7.1 Effective as of the Initial Closing, the Certificate of Designation,
substantially in the form attached hereto as Exhibit B, shall have been filed
with the Secretary of State of the State of Nevada.


7.2 Effective as of the Initial Closing, the Company, the Target Company and the
Purchaser shall have entered into the Security and Pledge Agreement (the
“Security and Pledge Agreement”), substantially in the form attached hereto as
Exhibit C.


7.3 Effective as of the Initial Closing, the Target Company and the Purchaser
shall have entered into the Investor Rights Agreement (the “Investor Rights
Agreement”), substantially in the form attached hereto as Exhibit D.


7.4 The representations and warranties made by the Company, the Target Company
and the Purchaser shall be true and correct as of the date of each Closing.  For
each Closing after the Initial Closing, each of the Company, the Target Company
and the Purchaser shall confirm that such representations and warranties are
true and correct as of the date of each such Closing, confirmed by an Officer’s
Certificate of each party delivered at each such Closing as a condition thereto
in substantially the form attached hereto as Exhibit E.


8. Representations and Warranties of the Company and the Target Company. In
connection with the transactions contemplated by this Agreement, the Company and
the Target Company hereby jointly and severally represent and warrant to the
Purchaser as follows:


8.1 Due Incorporation.  The Company is a limited liability company duly
organized and validly existing under the laws of the State of Florida. The
Target Company is a corporation duly organized and validly existing under the
laws of the State of Nevada.  Each of the Company and the Target Company (i) has
all requisite corporate power and authority to carry on its business as now
conducted and (ii) is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify or to be in
good standing would have a material adverse effect.


8.2 Capitalization.


(a) Each of the Company’s and the Target Company’s total authorized and issued
capitalization immediately prior to the Initial Closing is as set forth on
Exhibit F.


(b) The Securities to be issued, sold and delivered hereunder will be duly
authorized and validly issued, fully paid and nonassessable and, based in part
upon the representations and warranties of the Purchaser in this Agreement, will
be issued in compliance with all applicable U.S. federal and state securities
laws.
 
4

--------------------------------------------------------------------------------



 
8.3 Authority.  The execution and delivery of this Agreement and the performance
by each of the Company and the Target Company of its respective obligations
hereunder, (a) are within the power of each of the Company and the Target
Company; (b) have been duly authorized by all necessary actions on the part of
each of the Company and the Target Company; (c) will not violate or conflict
with, in any material respect, or give rise to any termination right, under (i)
any provision of the Company or the Target Company’s respective organizational
documents or any material judgment, order, writ, decree, statute, rule or
regulation applicable to each, (ii) any material agreement or commitment to
which the Company or the Target Company is a party, or (iii) any law, rule,
regulation or order of any court or other governmental agency applicable to the
Company or the Target Company; (D) will not violate any provision of, or result
in the breach or the acceleration of, or entitle any other Person to accelerate
(whether after the giving of notice or lapse of time or both), any material
mortgage, indenture, agreement, instrument or contract to which the Company or
the Target Company is a party or by which it is bound; and (E) will not result
in the creation or imposition of any material lien, charge or encumbrance upon
any material assets or revenue of the Company or the Target Company or the
suspension, revocation, forfeiture or nonrenewal of any material permit,
license, authorization or approval applicable to the Company or the Target
Company, its business or operations, or any of its assets or properties.


8.4 Enforceability.  Each transaction document executed, or to be executed under
this Agreement, by the Company or the Target Company has been, or will be upon
delivery, duly executed and delivered by the Company or the Target Company
respectively and constitutes, or will constitute upon delivery, a legal, valid,
and binding obligation of the Company or the Target Company respectively,
enforceable against the Company and/or the Target Company in accordance with its
terms, except as limited by bankruptcy, insolvency, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.


8.5 Portfolio Investments. All equity interests in Portfolio Investments that
are owned by the Company have been duly authorized and are validly issued, fully
paid and nonassessable and have not been issued in violation of any preemptive
rights, rights of first refusal, rights of first offer or similar rights. The
Company has good title to such equity interests. The Security and Pledge
Agreement creates valid security interests in, and liens on, Portfolio
Investments purported to be covered thereby.


8.6 Approvals. No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person
(including, without limitation, the shareholders of any Person) is required in
connection with the execution and delivery of this Agreement executed by the
Company and the Target Company and the performance and consummation of the
transactions contemplated hereby, other than such as have been obtained and
remain in full force and effect and other than such qualifications or filings
under applicable securities laws as may be required in connection with the
transactions contemplated by this Agreement. Based in part on the accuracy of
the representations of Purchaser in this Agreement, the Securities will be
issued in compliance with all applicable federal and state securities laws.
 
5

--------------------------------------------------------------------------------



 
8.7 No Violation or Default. Neither the Company or the Target Company is in
violation of or in default with respect to (a) its organizational documents or
any material judgment, order, writ, decree, statute, rule or regulation
applicable to the Company; or (b) any material mortgage, indenture, agreement,
instrument or contract to which the Company or the Target Company is a party or
by which it is bound (nor is there any waiver in effect which, if not in effect,
would result in such a violation or default).


8.8 Litigation. Except as provided for in Exhibit 8.8, there is no private or
governmental action, suit, proceeding, claim, arbitration or investigation
pending before any agency, court or tribunal, foreign or domestic, or, to the
knowledge of the Company or the Target Company, threatened against the Company
or the Target Company or any of their properties or any of their directors,
officers or managers (in their capacities as such). There is no judgment, decree
or order against the Company or the Target Company or any of their directors,
officers or managers (in their capacities as such), that could prevent, enjoin,
or materially alter or delay any of the transactions contemplated by this
Agreement, or that could reasonably be expected to have a material adverse
effect on the Company or the Target Company.


8.9 Intellectual Property. To its knowledge, each of the Company and the Target
Company has sufficient title and ownership of, or licenses to, all patents,
trademarks, service marks, trade names, domain names, copyrights, trade secrets,
information, proprietary rights and processes necessary for its business as now
conducted without any violation or infringement of the rights of others.


8.10 Disclosure.  No representation or warranty by the Company or the Target
Company contained in this Agreement or any other document, certificate or other
instrument delivered or to be delivered by or on behalf of the Company or the
Target Company pursuant to this Agreement, contains or will contain any untrue
statement of a material fact or omits or will omit to state any material fact
necessary, in light of the circumstances under which it was or will be made, in
order to make the statements herein or therein not misleading.


9. Representations and Warranties of the Purchaser. In connection with the
transactions contemplated by this Agreement, Purchaser, hereby represents and
warrants to the Company as follows:


9.1 Authorization. Purchaser has full power and authority to enter into this
Agreement and to perform all obligations required to be performed by it
hereunder. This Agreement, when executed and delivered by Purchaser, will
constitute Purchaser’s valid and legally binding obligation, enforceable in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and any other laws
of general application affecting enforcement of creditors’ rights generally, and
(b) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.
 
6

--------------------------------------------------------------------------------



 
9.2 Purchase Entirely for Own Account. Purchaser acknowledges that this
Agreement is made with Purchaser in reliance upon Purchaser’s representation to
the Company and the Target Company, which Purchaser confirms by executing this
Agreement, that the Securities will be acquired for investment for Purchaser’s
own account, not as a nominee or agent (unless otherwise specified on
Purchaser’s signature page hereto), and not with a view to the resale or
distribution of any part thereof, and that Purchaser has no present intention of
selling, granting any participation in, or otherwise distributing the same.


9.3 Investment Experience. Purchaser is an investor in securities of companies
in the development stage and acknowledges that it is able to fend for itself,
can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Securities.


9.4 Accredited Investor. Purchaser is an “accredited investor” within the
meaning of Rule 501 of Regulation D promulgated under the Securities Act.
Purchaser agrees to furnish any additional information requested by the Company
to assure compliance with applicable U.S. federal and state securities laws in
connection with the purchase and sale of the Securities.


9.5 Restricted Securities. Purchaser understands that the Securities have not
been registered under the Securities Act or any state securities laws, by reason
of specific exemptions under the provisions thereof which depend upon, among
other things, the bona fide nature of the investment intent and the accuracy of
each Purchaser’s representations as expressed herein. Purchaser understands that
the Securities are “restricted securities” under U.S. federal and applicable
state securities laws and that, pursuant to these laws, Purchaser must hold
the Securities indefinitely unless they are registered with the Securities and
Exchange Commission and registered or qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
The Purchaser agrees to the imprinting, so long as is required by this Section
9.5, of a legend on any of the Securities in substantially the following form:


THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED, NOR REGISTERED OR
QUALIFIED UNDER ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED
UNLESS QUALIFIED AND REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES
LAWS OR UNLESS, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY, SUCH QUALIFICATION AND REGISTRATION ARE NOT REQUIRED. ANY TRANSFER OF
THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS FURTHER SUBJECT TO OTHER
RESTRICTIONS, TERMS AND CONDITIONS WHICH ARE SET FORTH HEREIN. THIS SECURITY AND
THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH
SECURITIES.
 
7

--------------------------------------------------------------------------------



 
9.6 No Public Market. Purchaser understands that no public market now exists for
the Securities.


9.7 No General Solicitation. Purchaser acknowledges that neither the Target
Company nor any other Person offered to sell the Securities to it by means of
any form of general solicitation or advertising within the meaning of Rule 502
of Regulation D under the Securities Act or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act.


9.8 Residence. If the Purchaser is a partnership, corporation, limited liability
company or other entity, such Purchaser’s principal place of business is located
in the state or province identified in the address shown on Purchaser’s
signature page hereto.


9.9 No Disqualification Events.  With respect to the Securities to be offered
and sold hereunder, none of the Purchaser, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of Purchaser,
any beneficial owner of 20% or more of the Purchaser’s outstanding voting equity
securities, calculated on the basis of voting power (each, a “Covered Person”
and, together, “Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Purchaser has exercised reasonable care to
determine whether any Covered Person is subject to a Disqualification Event. The
Purchaser has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e), and has furnished to the Company a copy of any
disclosures provided thereunder.


10. Miscellaneous.


10.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement will inure to the benefit of, and be binding upon,
the respective successors and assigns of the parties; provided, however, that
the Company and the Target Company may not assign its obligations under this
Agreement without the written consent of the Purchaser. This Agreement and the
Securities are freely transferable by the Purchaser, subject to the restrictions
set forth in Section 9.5 and as provided for in the Certificate of Designation.
This Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns, and nothing herein, express or
implied, is intended to or will confer upon any other Person or entity any legal
or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.


10.2 Governing Law. This Agreement and the Securities will be governed by and
construed in accordance with the internal laws of the State of New York without
giving effect to any choice or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction).
 
8

--------------------------------------------------------------------------------



 
10.3 Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will be deemed to be one
and the same agreement. Counterparts may be delivered via facsimile, email
(including PDF or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method, and any
counterpart so delivered will be deemed to have been duly and validly delivered
and be valid and effective for all purposes.


10.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
included for convenience only and are not to be considered in construing or
interpreting this Agreement.


10.5 Notices. All notices and other communications given or made pursuant hereto
will be in writing and will be deemed effectively given: (a) upon personal
delivery to the party to be notified; (b) upon receipt of a return receipt if
sent via electronically; (c) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications will be sent to the respective
parties at the addresses shown on the signature pages hereto (or to such email
address or other address as subsequently modified by written notice given in
accordance with this Section 0).


10.6 No Finder’s Fee. Each party represents that it neither is nor will be
obligated to pay any finder’s fee, broker’s fee or commission in connection with
the transactions contemplated by this Agreement. Purchaser agrees to indemnify
and to hold the Target Company and Company harmless from any liability for any
commission or compensation in the nature of a finder’s or broker’s fee arising
out of the transactions contemplated by this Agreement (and the costs and
expenses of defending against such liability or asserted liability) for which
Purchaser or any of its officers, employees or representatives is responsible.
The Company and the Target Company agree to jointly and severally indemnify and
hold Purchaser harmless from any liability for any commission or compensation
in the nature of a finder’s or broker’s fee arising out of the transactions
contemplated by this Agreement (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or the Target
Company or any of their officers, employees or representatives is responsible.


10.7 Expenses. Each party will pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement.


10.8 Attorneys’ Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party will be entitled
to reasonable attorneys’ fees, costs and necessary disbursements in addition to
any other relief to which such party may be entitled.


10.9 Entire Agreement; Amendments and Waivers. This Agreement and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and
thereof. Notwithstanding the foregoing, any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with the written consent of the Company, the Target Company and the Purchaser.
Any waiver or amendment effected in accordance with this Section 0 will be
binding upon each party to this Agreement and each holder of Securities
purchased under this Agreement then outstanding and each future holder of all
such Securities.
 
9

--------------------------------------------------------------------------------



 
10.10 Effect of Amendment or Waiver. Purchaser acknowledges and agrees that by
the operation of Section 0 hereof, the Purchaser will have the right and power
to diminish or eliminate all rights of Purchaser under this Agreement.


10.11 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provisions will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provisions were so excluded and this Agreement will be enforceable in accordance
with its terms.


10.12 Further Assurances. From time to time, the parties will execute and
deliver such additional documents and will provide such additional information
as may reasonably be required to carry out the terms of this Agreement and any
agreements executed in connection herewith or therewith.


10.13 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE
SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING,
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS
BEEN FULLY DISCUSSED BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT
BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER REPRESENTS AND
WARRANTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND
THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.


[SIGNATURE PAGES FOLLOW]






10

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.





 
ROKK3R INC.
 
 
 
By /s/ Nabyl Charania                                                    
 
Name: Nabyl Charania
 
Title: CEO
 
 
 
Address: 2121 NW 2nd Ave #203
 
               Miami, FL 33127
 
 
 
Email Address:
 
 
 
ROKK3R LABS LLC
 
 
 
By /s/ Juan Montoya                                                        
 
Name: Juan Montoya
 
Title: COO
 
 
 
Address: 2121 NW 2nd Ave #203
 
               Miami, FL 33127
 
 
 
Email Address:
 
 

 
 
11

--------------------------------------------------------------------------------



 
 

 
10X CAPITAL MANAGEMENT LIMITED
 
 
 
By /s/ Jonathan
Sanchez-Jaimes                                                    
 
Name: Jonathan Sanchez-Jaimes
 
Title: Director
 
 
 
Address: Clarendon House, 2 Church Street
 
                Hamilton, HM 11, Bermuda
 
 
 
Email Address:





12

--------------------------------------------------------------------------------







SCHEDULE 1


Initial Closing Date: July 27, 2018




Purchaser
 
Initial Closing
and Monthly
Closings Dates
 
Consideration
   
Actual Number of

Series B Preferred

Shares issued to

Purchaser in exchange

for Consideration
                     
10X Capital Management Limited
 
July 27, 2018
August 27, 2018
September 27, 2018
October 27, 2018
November 27, 2018
 
 
$500,000

$500,000

$500,000

$500,000

$500,000
   
Minimum 781,250

minimum 781,250

minimum 781,250

minimum 781,250

minimum 781,250
 
TOTAL
     
 
$2,500,000
     
3,906,250
 

 
 

--------------------------------------------------------------------------------



 
EXHIBIT A
 
Portfolio Investments




Company Name
 
Jurisdiction
 
Pledgor’s

% Ownership
     
Aggregate Value of

Ownership Interest
                         
Admobilize, LLC.
 
Florida
   
2.8978
%
   
$
809,200
 
Boatyard Inc.
 
Delaware
   
1.77
%
   
$
70,800
 
FittingRoom Social Inc.1
 
Delaware
   
60.00
%
   
$
3,540,000
 
Good World Games, Inc.
 
Delaware
   
0.44
%
   
$
25,960
 
Voike Inc.
 
Florida
   
8.50
%
   
$
1,020,000
 
Gada Inc.
 
Delaware
   
10
%
   
$
590,000
 
Hotswitch LLC.
 
Florida
   
5.47
%
   
$
344,610
 
Plarity Inc.1
 
Delaware
   
100.00
%
   
$
5,900,000
 
SoStereo Music Group LLC.
 
Florida
   
8.59
%
   
$
601,300
 
Hyp3r Inc.
 
Delaware
   
2.72
%
   
$
1,424,805
 
Uniko Inc.
 
Delaware
   
7.00
%
   
$
455,000
 
Jinglz, Inc.
 
Florida
   
9.39
%
   
$
1,502,400
 
Oye Marco SAS2
 
Colombia
   
97.50
%
   
$
5,752,500
 
Play & Earn Inc.
 
Delaware
   
4.32
%
   
$
432,000
 
Pensive Ventures Inc.
 
Delaware
   
12.00
%
   
$
708,000
 
EXO Works Inc
 
Delaware
   
1.00
%
   
$
59,000
 
Urpin Limited
 
Hong Kong
   
7.00
%
   
$
413,000
 
Promodoro XL.com Ltd
 
United Kingdom
   
15.00
%
   
$
450,000
 
Bizu LLC
 
Delaware
   
1.00
%
   
$
25,000
 
Emerge.me LLC
 
Connecticut
   
20.00
%
   
$
1,700,000
 
The Hairport App Ltd.
 
United Kingdom
   
7.50
%
   
$
225,000
 
Go Train Applications Ltd.
 
United Kingdom
   
10.00
%
   
$
300,000
 
Uchooz Ltd.3
 
United Kingdom
   
15.00
%
   
$
450,000
 
Scale.IT LLC.
       
100.00
%
   
$
5,900,000
 
10XU Inc.
       
100.00
%
   
$
5,900,000
 
Joule.AI Inc
 
Delaware
   
10.00
%
   
$
590,000
 
Emoquo Ltd.
 
United Kingdom
   
3.00
%
   
$
90,000
 
Giddy Ltd.4
 
United Kingdom
   
100.00
%
   
$
3,000,000
 
Zingo Inc.
 
Delaware
   
20.00
%
   
$
240,000
 
Cytrust Inc.
 
Florida
   
26.00
%
   
$
234,000
 
FleetFlex Inc.
 
Delaware
   
12.00
%
   
$
144,000
 

 
______________________
 
1 The intellectual property of  FittingRoom Social Inc. and Plarity Inc. was
transferred to Rokk3r Inc. on December 26, 2017 by means of the Asset and
Intellectual Property Contribution and Assignment Agreement between Rokk3r Labs
LLC. and Rokk3r Inc. (f.k.a Eight Dragons Company). [Form 8-K filed on January
2, 2018]
 
2 Pledgor owns 100% of Rokk3r Labs SAS, a Colombian entity that in turn owns
97.5% of Oye Marco SAS.
 
3 Uchooz Ltd. was dissolved on August 8, 2017 and Pledgor currently owns the
intellectual property.
 
4 Giddy Ltd. was dissolved on February 2, 2018 and Pledgor currently owns the
intellectual property.
 

--------------------------------------------------------------------------------





 EXHIBIT B
 
Form of Certificate of Designation
 
Attached.
 

--------------------------------------------------------------------------------



 
EXHIBIT C
 
Form of Security and Pledge Agreement
 
Attached.
 

--------------------------------------------------------------------------------



 
EXHIBIT D
 
Form of Investor Rights Agreement
 
Attached.
 

--------------------------------------------------------------------------------



 
EXHIBIT E
 
Form of Officer’s Certificate
 
OFFICER’S CERTIFICATE OF [NAME OF PARTY]
[Date of Monthly/Final Closing]
 
This Officer’s Certificate (“Certificate”) is delivered pursuant to Section 7.4
of that certain Stock Purchase Agreement, dated as of July [____], 2018
(“Agreement”), by and between Rokk3r Labs LLC, a Florida limited liability
company (the “Company”), Rokk3r Inc., a Nevada corporation (the “Target
Company”), and 10X Capital Management Limited (the “Purchaser”).  Each
capitalized term used but not otherwise defined herein shall have the meaning
ascribed to such term in the Agreement.
 
The undersigned officer, [________________], in his capacity as
[_______________] of [Company/Target Company/Purchaser] (and not in his/her
individual capacity), certifies on behalf of [Company/Target Company/Purchaser]
as follows:
 
(a) I am the duly appointed, qualified and acting [_____________] of
[Company/Target Company/Purchaser] and am authorized to certify the matters set
forth herein and execute and deliver this Certificate.
 
(b) The representations and warranties of [Company/Target Company/Purchaser]
contained in the Agreement are true and correct in all respects on and as of the
date hereof with the same effect as though made on and as of the date hereof
(except those representations and warranties that address matters only as of a
specified date, which are true and correct in all respects as of that specified
date).
 
IN WITNESS WHEREOF, the undersigned has caused this Certificate to be executed
and delivered on and as of the date first set forth above.
 


[COMPANY/TARGET COMPANY/PURCHASER]:
 


[Party Name]
 


By: _______________________________________
Name:
Title:
 

--------------------------------------------------------------------------------



 
EXHIBIT F
 
Capitalization
 
1. Company
 
As of the date of this Agreement, the Company’s equity is divided in
1,546,333.12 units. The major shareholders are German Montoya (21.68%), NC 110
Inc. (21.68%), and Rokk3r Inc. (18.73%).  Other 14 members hold 37.91% of the
equity.
 
2. Target Company


Shares Authorized
 
On March 8, 2018, the Company filed Amended and Restated Articles of
Incorporation (the “Amended and Restated Articles”) with the Nevada Secretary of
State to increase its authorized capital from 150,000,000 shares to 550,000,000
shares of which 500,000,000 are common stock, par value $0.0001 per share (the
“Common Stock”) and 50,000,000 are preferred stock, par value $0.0001 per share
(the “Preferred Stock”).
 
Preferred Stock
 
As of the date of this Agreement, the Company had no shares of preferred stock
issued and outstanding.
 
Common Stock
 
As of the date of this Agreement, the Company has 100,664,818 shares of common
stock issued and outstanding.

 

--------------------------------------------------------------------------------



 
EXHIBIT 8.8
 
Litigation
 
Press Media Group, Inc.
 
On March 9, 2018, the Company and Rokk3r Labs LLC (“Rokk3r Labs,” and
collectively, the “Plaintiffs”) filed a complaint against Press Media Group
Inc., a Delaware corporation (“Press Media”), and Alberto Marzan, the founder
and Chief Executive Officer of Press Media (collectively, the “Defendants”) in
the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County,
Florida (Case No. 2018-007600-CA-01 CA08) (the “Rokk3r Complaint”). The
complaint seeks relief for anticipatory breach of contract and declaratory
judgement and alleges that the Defendants breached a joint venture agreement
(the “JV Agreement”) pursuant to which the Company and the Defendants agreed to
use their respective know-how and resources to acquire Afrostream Inc., a
third-party company by failing to repay a $35,000 loan. The complaint seeks
relief for fraudulent concealment and alleges that while the Company fulfilled
its obligations under the JV Agreement by using their best efforts to procure
funding for the acquisition and loaning $35,000 to Press Media for such purpose,
the Defendants thwarted the deal by failing to provide the necessary due
diligence and failing to disclose to the Company and potential investors Mr.
Marzan’s criminal history as a convicted felon and accusations against him for
insurance fraud. The complaint ultimately seeks relief in the form of: (i)
damages incurred as a result of Mr. Marzan’s fraudulent concealment and failure
to repay loans of at least $35,000; (ii) an award of attorneys’ fees, costs and
disbursements; (iii) a declaration that Plaintiffs are not liable to Press Media
in tort or contract; and (iv) an award of further relief as deemed just and
proper.
 
On March 16, 2018, Press Media filed a separate complaint against the Company
and Rokk3r Labs in the Circuit Court of the Eleventh Judicial Circuit in and for
Miami-Dade County, Florida (the “Press Media Complaint”). The Press Media
Complaint alleges Breach of Contract, Breach of Fiduciary Duty, Fraud in the
Inducement, existence of a Quasi-Contract, and Aiding and Abetting all of which
stem from or relate to the JV Agreement. Based on applicable rules of civil
procedure, we expect that the Press Media Complaint will be transferred to the
judge assigned to the Rokk3r Complaint, and Press Media will have to bring their
claims as counterclaims to the Rokk3r Complaint and the two cases will be
consolidated with our company being the plaintiff.
 
Park Road Solutions, LLC and Jordan Fishman
 
On June 1, 2017, the Company, Eight Dragons Acquisition I, Inc., Park Road
Solutions, Inc. (“Park Road”) and Jordan Fishman ostensibly signed an Agreement
and Plan of Merger and Reorganization (the “Park Road Merger Agreement”) to
acquire all of the issued and outstanding common shares of Park Road from Mr.
Fishman in exchange for 80,000 shares of the Company’s common stock (the “Park
Road Acquisition”). The Company rescinded the Park Road Merger Agreement, ab
initio, due to, among other things, its legal insufficiency, a lack of
consideration on the part of Mr. Fishman and Park Road and their failure to
fulfill their obligations as provided for in the Merger Agreement. On May 8,
2017, the Company’s transfer agent issued 1,150,000 shares of its common stock
in the name of Jordan Fishman in anticipation of acquiring an entity owned or
controlled by Mr. Fishman. The plan to acquire the entity was abandoned prior to
closing and the 1,150,000 shares were never delivered to Mr. Fishman and were
cancelled.



--------------------------------------------------------------------------------



 
Mr. Fishman has disputed the Company’s right to rescind the Park Road Merger
Agreement, demanded that the Company deliver the 1,150,000 shares of the
Company’s common stock without providing any legal basis for such demand and
further demanded reimbursement of $36,626 for services and expenses ostensibly
advanced for the benefit of Park Road. The Company believes its right to rescind
the Park Road Acquisition, has no legal obligation to deliver the 1,150,000
shares to Mr. Fishman and disputes his other demands. If Mr. Fishman pursues
legal action against the Company, the Company intends to vigorously defend its
rights against Mr. Fishman. Pending the outcome of the dispute with Mr. Fishman,
the Company has reserved 1,150,000 shares of its Common Stock for possible
issuance in the event of a determination by a court of law or subsequent
agreement between the Company and Mr. Fishman.
 
Sean Young Demand
 
On May 8, 2017, the Company’s transfer agent issued 1,250,000 shares of its
common stock in the name of Sean Young in anticipation of acquiring an entity
owned or controlled by Mr. Young. The plan to acquire the entity was abandoned
prior to closing and the 1,250,000 shares were never delivered to Mr. Young and
were cancelled.
 
On March 26, 2018, Mr. Young demanded that the Company deliver the 1,250,000
shares without providing any legal or factual basis for such demand and
additionally demanded payment of $29,000 for services and expenses ostensibly
advanced for the benefit of Park Road. The Company believes it has no legal
obligation to deliver the 1,250,000 shares to Mr. Young and disputes his demand
for payment. If Mr. Young pursues legal action against the Company, the Company
intends to vigorously defend its rights against Mr. Young. Pending the outcome
of the dispute with Mr. Young, the Company has reserved 1,250,000 shares of its
Common Stock for possible issuance in the event of a determination by a court of
law or subsequent agreement between the Company and Mr. Young.


 